FULUCAI PRODUCTIONS LTD. Management Discussion and Analysis For the three months ended July 31, 2012 and 2011 1 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE THREE MONTHS ENDED JULY 31, 2012 and 2011 INTRODUCTION The following Management’s Discussion and Analysis (“MD&A”) of Fulucai Productions Ltd. (“Fulucai” or the “Company”) is intended to assist in the understanding of the trends and significant changes in the Company's financial condition and results of operations for the three months ended July 31, 2012 and 2011. It should be read in conjunction with the unaudited financial statements including the notes thereto for the three months ended July 31, 2012 and 2011 and the audited financial statements including the notes thereto for the years ended April 30, 2012 and 2011. The following information has been prepared by management in accordance with United States Generally Accepted Accounting Principles (“US GAAP”) unless otherwise indicated. Forward Looking Statements This MD&A may contain “forward-looking statements”.Forward-looking statements include but are not limited to, statements regarding management’s expectations, future anticipated programs and the timing thereof, and business and financing plans. Although the Company believes that such statements are reasonable, it can give no assurance that such expectations will prove to be correct. Forward-looking statements are typically identified by words such as: believe, expect, anticipate, intend, estimate, postulate and similar expressions, or are statements which by their nature refer to future events. The Company cautions investors that any forward-looking statements by the Company are not guarantees of future performance, and that actual results may differ materially from those in forward looking statements as a result of various factors, including, but not limited to, the Company’s ability to acquire, develop and operate solar parks in order to continue its projected growth, to raise the necessary capital t undertake its plans or to be fully able to implement its business strategies. Historical results of operations and trends that may be inferred from this MD&A may not necessarily indicate future results from operations. In particular, the current state of the global securities markets may cause significant reductions in the price of the Company’s securities and render it difficult or impossible for the Company to raise the funds necessary to continue operations. All of the Company's public disclosure filings, including its most recent management information circular, material change reports, press releases and other information, may be accessed via www.sec.gov and by viewing the Company’s Issuer Profile on SEDAR at www.sedar.com. Readers are urged to review these materials. DATE This MD&A has been prepared by management as of September 19, 2012, and reflects information available as at September 19, 2012. OVERVIEW OF THE BUSINESS Fulucai Productions Ltd. was incorporated on March 26, 2010 under the laws of the State of Nevada and is referenced herein as either "Fulucai", "the Company", "we", "us" or "our".We are a development stage independent concept developer in the field of television and motion pictures having our principal office located at161 Silverado Ponds Way S.W., Calgary, AB T2X 0B7. Our phone number is (403) 630-4319.Our website is at www.fulucai.tv. Currently, we are a television and movie production company.Our initial plan of operation was to develop reality-based show concepts for sale to television and Internet production interests.This planned development was expected to include the production of “trailers”. Trailers are short videos that demonstrate the concept to potential buyers.We developed our first reality show, however, we were unable to find a buyer and we determined to undertake production of a full-length feature film, “Inevitable” which was completed as of May 20, 2012 for approximately $11,000. On March 28, 2011, the Company and Octacation Productions Ltd. (“Octacation”) entered into a Development Agreement under which the Company was to provide video production and post-production services for the development of a marketing video for Octacation’s movie, “Smack in the Middle of Nowhere”. 2 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE THREE MONTHS ENDED JULY 31, 2012 and 2011 Under the terms of the Agreement, the Company was to provide video production and post-production services, voice acquisition and mixing, sound effects, non-union actors, craft services, direction, and editing. Any and all other services, including music, are considered extras and billed on a cost-plus-20% basis.During May, 2011, Octacation experienced a disruption in its operations due to a situation where it could not access its funds in order to progress the contract with the Company and on May 31, 2011 due to a lack of available funding Octacation terminated its agreement with the Company. On October 14, 2011, the Company and its President at the time, James Durward, entered into a Royalty Agreement whereby the Company acquired all rights to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357 (the “Production”).Mr. Durward will receive a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the production. The production was re-named “Inevitable” and is referred to previously in this section. In the spring of 2012 the Company began to investigate further opportunities to expand its area of focus into new projects.On April 4, 2012, the Company and SFT Diversified Global LLC (“SFT”) entered into an Assignment Agreement (the “Agreement”) whereby SFT assigned all rights and interest in an option agreement between SFT and Orion Oil & Gas Properties, a Texas General Partnership (the “Option”). Under the terms of the Option, the Company acquired the rights to acquire certain surface and sub-surface mineral rights, including but not limited to natural gas and oil mineral rights being, lying and situated in the Counties of Cherokee, DeKalb, Etowah, Jackson and Marshall, in the State of Alabama, subject to an initial deposit for the Option of $1,000,000.The Company was unable to raise the funds required under the Option and on May 31, 2012, the Agreement was in default and the Company determined in early June 2012 not to pursue the Option. On June 29, 2012, we finalized negotiations with Equine Venture Group, Inc. (“Equine”) and entered into an acquisition agreement with Equine and Equine’s sole shareholder, Jennifer Serek (“Serek”) to acquire all of the issued and outstanding shares of Equine.The transaction with Equine was not completed. On July 27, 2012, Mr. James Durward and Mr. Gordon Rix resigned as officers and directors of the Company. Ms. Jennifer Serek was appointed the sole officer and director of the Company. During the summer of 2012, the Company also submitted the Production (referenced above) to a variety of film festivals world-wide in an attempt to have it picked up for distribution. The Company intends to continue to pursue its original business plan, and to continue to review other potential acquisitions; however, the loss of James Durward and Gordon Rix as directors and officers may make it more difficult for the Company to progress its currently planned business. In the current development stage, we anticipate incurring operating losses as we implement our business plan. Subsequent Events On September 5, 2012, Ms. Jennifer Serek resigned as President, Chief Executive Officer and Treasurer of the Company.On September 5 2012, the Board of Directors appointed John Carl Anderson the President, Chief Executive Officer Treasurer and a Director of the Company. On September 17, 2012, Mr. John Carl Anderson, resigned as President, Chief Executive Officer, Treasurer and a Director of the Company and Mr. John Demoleas was appointed President, Chief Executive Officer, Treasurer and a Director of the Company. 3 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE THREE MONTHS ENDED JULY 31, 2012 and 2011 SELECTED ANNUAL INFORMATION The following table contains a summary of our financial results for the fiscal years ended April 30, 2012, 2011 and 2010: Annual Information April 30, Revenue $ $
